This is an attempt to appeal from a judgment of the Perry Circuit Court in an ejectment proceeding.
The appellees have not questioned the sufficiency of appellants' brief. However, this court is bound by the Rules of the Supreme Court. Appellants' brief wholly fails to comply 1.  with Rule 2-17. It does not set out the judgment of the trial court, the motion for a new trial or the substance thereof, the exhibit which it is asserted was erroneously admitted in evidence, or the substance of said exhibit. *Page 129 
While this court indulges a practical liberality in passing upon the sufficiency of briefs, the application of the rules may not be relaxed to the point of requiring us to search the 2.  record for grounds to reverse a judgment. Wabash Township, Gibson County et al. v. Cooper et al. (1943),221 Ind. 304, 47 N.E.2d 611.
No question having been presented, the judgment of the Perry Circuit Court is affirmed.
NOTE. — Reported in 57 N.E.2d 206.